Citation Nr: 1402633	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left knee disability, to include as due to the Veteran's service-connected lumbar spine degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982 with additional service in the reserve. 

This matter came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2011, March 2012, and June 2013 for further development. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Per the Board's June 2013 remand, an addendum opinion to the March 2012 VA examination was obtained in July 2013.  The addendum opinion provided appears inadequate regarding secondary service connection as it was not couched in terms of whether it is as least as likely as not (a 50% or higher degree of probability) that the current knee disability is proximately due or caused by the Veteran's service-connected lumbar spine degenerative disease; and whether it is at least as likely as not (a 50% or higher degree of probability) that the current left kneed disability has been aggravated by the Veteran's service-connected lumbar spine degenerative disease.  Instead, the VA examiner reiterated the opinion from the March 2012 examination stating that the conclusion is unchanged and that "generally an injury would affect the joint above, not below, unless there was no gait disturbance, and in addition since the spine was causing left leg symptoms, if anything this would make the vet put more weight on the right side not the left."  The RO should obtain an adequate opinion that properly addresses whether service connection is warranted on a secondary basis, to specifically include whether the Veteran's left knee disability has been aggravated beyond the course of natural progression due to his service-connected low back disability. 

Additionally, the Veteran previously reported treatment from a VA pain clinic.  The Board notes recent treatment records from the Albuquerque VAMC have been secured and associated with the record, but it remains unclear if there are outstanding records from the pain clinic that must obtained.  

Although the Board regrets further delay, the case must be returned to the RO for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of outstanding VA clinical records from the New Mexico medical center.  The Board is particularly interested in a visit to the pain clinic reported at the Veteran's March 2012 VA examination.  If records are unavailable, the reason for their unavailability must be noted in the record (along with a notation of scope of the search for the records), and the Veteran should be so notified. 

2.  The RO should arrange for an appropriate VA examination by a different examiner to determine the nature and etiology of the current left knee disability, specifically to include as secondary to the Veteran's service-connected low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left knee disability is proximately due to or caused by the Veteran's service-connected lumbar spine degenerative disease?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left knee disability has been aggravated beyond the course of natural progression by the Veteran's service-connection lumbar spine degenerative disease?

A rationale for all opinions should be provided. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


